Citation Nr: 0910101	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-39 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for nasopharyngeal 
cancer (for accrued purposes only).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from October January 1966 
to October 1969.  The appellant seeks surviving spouse 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death, amd 
from a December 2006 rating decision that denied entitlement 
to service connection for nasopharyngeal cancer (for accrued 
purposes only).


FINDINGS OF FACT

1.  The Veteran died as a result of a closed head injury due 
to probable intracranial hemorrhages that resulted from a 
horseback riding accident.  

2.  This condition was not caused by or related to any 
incident of service.

3.  At the time of the Veteran's death, the Veteran was not 
service connected for any disability.

4.  The Veteran did not die of a service-connected 
disability.

5.  At the time of the Veteran's death in July 2005, the 
Veteran's claim for service connection for nasopharyngeal 
cancer was still pending.

6.  At the time of the Veteran's death in July 2005, the 
evidence on file showed no competent medical evidence 
relating the Veteran's nasopharyngeal cancer to his period of 
service, to include exposure to herbicides.
CONCLUSION OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.310, 3.312 
(2008).

2.  The requirements for service connection for 
nasopharyngeal cancer have not been met, for the purposes of 
accrued benefits.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5102, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.309(e), 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  A current disability must be related to service or 
to an incident of service origin.  A Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the Veteran's service and 
the disability.  Boyer v. West, 210 F.3d 1322 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors and 
cardiovascular-renal disease, if they are shown to be 
manifest to a degree of 10 percent or more within one year 
following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2008), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Respiratory cancers, including cancer of the lungs, bronchus, 
larynx or trachea are entitled to such presumptive service 
connection.  Esophageal cancer, however, is not among the 
diseases subject to such presumptive service connection.  See 
38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2008).  
The United States Court of Appeals for the Federal Circuit, 
however, has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The Veteran died in July 2005.  His death certificate listed 
his immediate cause of death as closed head injury due to 
probable intracranial hemorrhages that resulted from a 
horseback riding accident.  At the time of his death, the 
Veteran was not service-connected for any disability.  
Although the Veteran sought service connection for 
nasopharyngeal cancer, this claim had been denied by the RO 
in May and June 2002 and appellate review had been pending at 
the time of his death.  

The appellant contends that the Veteran's cancer contributed 
to the Veteran's death.  She also claims that the Veteran's 
cancer was the result of his active service, and specifically 
was related to exposure to Agent Orange during service.  She 
asserts that she is accordingly entitled to service 
connection for the cause of his death.  She asserts that, 
because some medical evidence supports that exposure to Agent 
Organge may cause nasopharyngeal cancer, presumptive service 
connection should also be warranted for nasopharyngeal 
cancer.  

The evidence of record does not show that the Veteran 
developed tumors or any chronic nasopharyngeal conditions 
while in service or within any applicable presumptive period 
following his service.  The first evidence of treatment for 
nasopharyngeal cancer is dated in August 2001, many years 
after the Veteran's separation from service.  Because no 
malignant tumors were diagnosed within the applicable one 
year presumptive period following his separation from 
service, service connection for the cause of the Veteran's 
death on a presumptive basis is not warranted.  38 C.F.R. 
§ 3.309.  

While the Veteran in this case had service in Vietnam and may 
therefore be presumed to have been exposed to Agent Orange 
(see the service treatment records), he was not diagnosed 
with a disease that has been shown to have a positive 
association with exposure to herbicides.  Nasopharyngeal 
cancer has not been classified as a cancer for which 
presumptive service connection is warranted, based upon 
exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6)(iii); 
3.309(e).  The appellant's contention that because there is 
positive association between exposure to Agent Orange and 
nasopharyngeal cancer, presumptive service connection should 
also be warranted for nasopharyngeal cancer, is not 
probative.   Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board finds that because 
the Veteran was not diagnosed with a cancer that has been 
determined to have a positive association with exposure to 
herbicide agents, service connection for the cause of his 
death as secondary to exposure to Agent Orange is not 
warranted on a presumptive basis.  38 C.F.R. § 3.309(e).   
 
The Board now turns to the issue of whether service 
connection for the cause of the Veteran's death is warranted 
based on direct causation.  The Veteran's service medical 
records do not show that he developed tumors or any chronic 
throat conditions while in service, nor is there medical 
evidence of these conditions for more than 30 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, and the Veteran's cause of 
death.  Thus, service connection for the cause of the 
Veteran's death on a direct basis is not warranted.

The Board has considered the appellant's assertions that the 
Veteran's cause of death was related to his service, 
including exposure to Agent Orange.  However, as a layperson, 
the appellant is not competent to give a medical opinion on a 
diagnosis or etiology of a disorder.  Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, supra.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In sum, the evidence shows that the Veteran died of a closed 
head injury with probable intracranial hemorrhages from a 
horse riding accident, which occurred many years after 
service.  This fatal accident was not service-connected, nor 
does any medical evidence of record demonstrate that it was 
caused by any incident of service.  The weight of the 
evidence shows that no disability incurred in or aggravated 
by service either caused or contributed to the Veteran's 
death.  As the preponderance of the evidence is against the 
claim for service connection for the cause of the Veteran's 
death, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Accrued Benefits

The appellant seeks accrued benefits based upon the Veteran's 
claims for service connection for nasopharyngeal cancer, 
which was pending at the time of his death in July 2005.

Although a Veteran's claim terminates with that Veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased Veteran's claim by submitting a timely 
claim for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the Veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the Veteran's claim; thus, an 
appellant takes the Veteran's claim as it stood on the date 
of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a Veteran was entitled at the time of the 
Veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the Veteran but unpaid for a period not to exceed two 
years prior to the last date of entitlement will, upon the 
death of the Veteran, be paid to the Veteran's spouse, 
children, or dependent parent.  See 38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000 (2008).

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 
U.S.C. § 5121(a) (West Supp. 2005)) recently repealed the 
two-year limit on accrued benefits so that a Veteran's 
survivor may receive the full amount of award for accrued 
benefits.  This revision applies only to deaths occurring on 
or after December 16, 2003.  As the Veteran died in July 
2005, the revision is applicable to this claim.

In order for a claimant to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) 
(West 2002); also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).  In this case, the Veteran died in July 
2005, and, at the time of his death, he had a claim pending 
for service connection for nasopharyngeal cancer.  In August 
2005, the appellant filed her claim for accrued benefits.  
Thus, her claim was timely filed.  Additionally, because the 
appellant's claim is for the purpose of accrued benefits, the 
Board is prohibited from considering medical evidence 
received after the date of the Veteran's death, other than VA 
records that were constructively of record at the time of 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 
(1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including coronary artery disease, 
sensorineural hearing loss, tinnitus, and arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
Veteran's diagnosed nasopharyngeal cancer, however, is not 
among the conditions subject to presumptive service 
connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service medical records are negative for any 
complaints, findings, or diagnosis of nasopharyngeal cancer.  
Because no nasopharyngeal cancer was found on examination at 
separation, the Board finds that there was no evidence of a 
chronic nasopharyngeal cancer at separation.  38 C.F.R. 
§ 3.303(b). 

Post-service medical records demonstrate that the Veteran was 
first diagnosed with having nasopharyngeal cancer in 2001.  
An August 2001 private treatment record reflects that the 
Veteran had  a very advanced malignancy of the nasopharynx, 
with bone involvement, that metastacized to the lymph nodes 
in the neck.  The Veteran underwent concurrent radiation and 
chemotherapy treatment from August 2001 to October 2001, and 
the Veteran's nasopharyngeal cancer responded favorably to 
the treatment.  The Veteran was prohibited from employment 
from September 2001 to August 2002.  He was considered 
disabled at that time based on significant side effects from 
the treatment.  He was to continue his treatment for 
nasopharyngeal cancer with neck swelling.  

In their 2002 statements, the Veteran's private physicians 
noted that the Veteran was exposed to Agent Orange during his 
service.  They noted, however, that, while there was no 
conclusive evidence that directly linked Agent Orange to the 
pathogenesis of nasopharyngeal cancer, it was equally true 
that there was no evidence that Agent Orange would not cause 
such a cancer.  They concluded that nasopharyngeal cancer was 
not recognized as being related to herbicide exposure.
At no point, however, did any treating provider relate the 
Veteran's nasopharyngeal cancer to his period of active 
service.  In addition, these statements are speculative in 
nature, providing no conclusive evidence of a causal link 
between the nasopharyngeal cancer and exposure to Agent 
Orange.  Such speculative opinions cannot provide a basis for 
service connection.  See Bostain v. West, 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993).  

Given the length of time between his separation from service 
and the initial record of diagnosis, the Veteran is not 
entitled to service connection for nasopharyngeal cancer on a 
presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no evidence relating the Veteran's nasopharyngeal 
cancer to his period of active service.  With no evidence of 
any nasopharyngeal cancer that was related to his military 
service, service connection for nasopharyngeal cancer is not 
warranted for accrued benefits purposes.  

The Veteran attributed his nasopharyngeal cancer to his 
period of active service; however, as a layperson, the 
Veteran was not competent to give a medical opinion on 
causation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In the absence of competent medical evidence linking 
nasopharyngeal cancer to service and on file at the time of 
the Veteran's death, the Board must find that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claims; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent correspondence in September 2005; and 
rating decisions in November 2005, April 2006 and December 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudications in 
the December 2006 and August 2008 statements of the case for 
the cause of death and accrued benefits, respectively.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

Service connection for the cause of the Veteran's death is 
denied.

Service connection for nasopharyngeal cancer, for the 
purposes of accrued benefits, is denied.


____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


